Citation Nr: 1545845	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2008 and May 2008.  In September 2009, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The issues remaining on appeal were most recently remanded in February 2014.

The issue of entitlement to service connection for cellulitis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Contact dermatitis and/or tinea pedis of the left foot had its onset while the Veteran was on active duty.


CONCLUSION OF LAW

Contact dermatitis and/or tinea pedis of the left foot was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, although the issues has been characterized as "foot fungus," the Veteran has consistently identified the disability as a skin condition affecting only his left foot, and presented evidence of diagnoses other than fungus.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran underwent a pre-induction examination in June 1967, which disclosed tinea versicolor.  Tinea versicolor is defined as "a common chronic, noninflammatory and usually symptomless disorder, characterized by the occurrence of multiple macular patches of all sizes and shapes, and varying in pigmentation from fawn-colored to brown."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd Ed. 2012).  This condition is most commonly seen in hot, humid and tropical regions.  Id.  According to the pre-induction examination, the Veteran was born in Florida, and Florida was his home of record at the time of the examination.  

He entered onto active duty in May 1968, and service treatment records show that in August 1968, the Veteran complained of a rash on the upper extremities for 6 years; he was given calamine lotion.  In October 1968, he complained of a rash on the body.  In August 1969, he complained of a rash all over his body for the past 4 months.  On the separation examination in December 1969, he reported a medical history of skin diseases, but no positive findings were reported at that time.  

None of these records specifically identified either foot as being affected.  Particularly since the tinea versicolor noted on entry was not indicated as affecting the foot, the Board finds that a skin condition of the left foot did not pre-exist service.  

The Veteran initially filed a claim for VA compensation in October 2006, for conditions including foot fungus.  In January 2007, he stated that after his tour of duty in Vietnam he began to have yearly foot fungus outbreaks, which only occurred on his left foot during the summer months.  

VA treatment records show he was first seen in March 2007; at that time he said he had no "new" rash or skin lesions.  In May 2007, it was noted that he had no dermatological complaints.  However, in July 2007, he reported a fungus of the right [sic] foot.  On examination, he had a non-pruritic rash/fungus on the left [sic] foot.  The assessment was eczema/dermatitis and he was prescribed clotrimazole/triamcinolone cream.  In September 2007, a fungal rash of the left foot was noted to be much improved.  

Private medical records show that in April 2008, a biopsy was obtained from the Veteran's left foot; notably, the specimen was negative for fungal hyphae.  The diagnosis was that the findings were suggestive of contact dermatitis.  

VA treatment records show that at a podiatry the consult, in September 2008, the Veteran gave a history of chronic scaling, itching, and draining blisters of the left foot since Vietnam.  He had utilized every possible antifungal and cortisone cream with only temporary success.  The condition worsened in warm, moist environments.  On examination, there were multiple decompressed bullae with scaling and minor erythema in moccasin distribution on the plantar aspect of the left foot.  The assessment was chronic pustular tinea pedis.  

When seen for follow-up four (4) weeks later, the Veteran demonstrated significant improvement, although the condition was not completely resolved.  Clinically, scaling remained, but pustules were absent.  He continued to be followed for his condition with topical treatment.  For example, in August 2010, a history of chronic scaling, itching, and draining blisters on the left foot since Vietnam that responded well to Triamcinolone cream and Aquaphor ointment was reported.  He had mild scaling and minor erythema on the left heel.  

In May 2008, the Veteran's private dermatologist wrote that the Veteran had had a contact dermatitis ever since Vietnam.  He broke out only during the hot months, similar to when he was in Vietnam.  

VA has obtained 4 separate examinations and/or opinions in an effort to establish whether the condition began in service.  The first, in September 2010, noted a history of fungus of the left foot developing in Vietnam, with persistent skin lesions of left foot since; however, examination of the skin was normal with no evidence of fungal disease of the left foot.  No opinion as to etiology was provided.

A VA opinion was obtained in July 2011, which stated that the "tinea pedis, foot callous, contact dermatitis, fungus, eczema, rash, and cellulitis of the left lower extremity" were less likely as not (less than 50/50 probability) caused by or a result of a dermatological condition of the left lower extremity treated during active duty.  The medical professional explained that there was no documentation of in-service treatment of a dermatological condition of the left lower extremity.  Although he had tinea versicolor of the upper extremities for several years noted on induction, this condition did not affect the left lower extremity.    

In April 2014, a VA opinion was obtained for the purpose of addressing, in part, the positive nexus opinion dated in May 2008.  However, this positive opinion was not addressed; instead, the medical professional merely stated that there was no documentation in the Veteran's service treatment records to support the onset of his foot fungus during his active military service.  

The RO returned the report to the medical professional for an adequate opinion, clearly stating the Board remand directive, but the supplemental opinion, in August 2014, still failed to address the identified positive evidence.  This time, she added that there was no documentation surrounding the Veteran's medical care spanning 1969 (military discharge) to 2007 (when he established care within the VA system).  

The Veteran testified at his October 2009 Board hearing that he sought treatment for the condition in Vietnam, and was provided with foot powder to help keep his foot dry.  He stated that he received many treatments after service, from prescriptions as well as over the counter, but none worked until he was treated by a VA podiatrist.  

However, in January 2007, he stated that his foot fungus outbreaks occurred only on the left foot and during the summer.  This history is more consistent with the absence of medical evidence of treatment for several decades after service.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110 , is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'").  In this regard, a failure to seek medical treatment is more reasonable when the condition is relatively mild and only seasonal.  This may very well also explain why no skin abnormalities were noted on the separation examination, which took place in December 1969.  

The Board notes that the private dermatologist diagnosed the left foot skin condition as contact dermatitis, after obtaining a biopsy which was negative for fungus.  However, VA records show that since he began treatment by a podiatrist, he has been diagnosed as having tinea pedis.  Although there is no evidence that a test for a foot fungus was administered by VA, it is presumed that the podiatrist based the diagnosis on physical examination findings, as well as the Veteran's response to specific types of medication.  There is no support for any of the other potential diagnoses listed for the Veteran's left foot skin condition; eczema and rash are non-specific findings of symptoms covered by the later established diagnoses.  

The Veteran has stated that he has suffered from a recurrent skin condition of the left foot, present and/or worse in the summer, since service.  While a more definitive opinion, with review of the claims folder, would have been better, the Board finds nothing in the record to contradict the Veteran's history.  As discussed above, the absence of symptoms at discharge may be explained by the December date of the examination.  He indicated that he was treated informally during service, which accounts for the lack of service treatment record evidence.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran is fully competent to describe his skin condition symptoms, and a positive nexus opinion was provided by his treating dermatologist.  Although based only on the Veteran's history, this is not fatal unless the Board finds such history to be not credible, which is not the case here.  As a whole, concerning a condition identified as contact dermatitis and/or tinea pedis of the left foot, the evidence is about evenly balanced as to whether the skin condition began in service.  With the application of the benefit-of-the-doubt rule, service connection is warranted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given these circumstances, it is not necessary to again remand this issue for yet another attempt to obtain an adequate opinion.


ORDER

Service connection for contact dermatitis and/or tinea pedis of the left foot is granted.  


REMAND

Concerning the issue of service connection for cellulitis, the Veteran claims that cellulitis developed secondary to his pes planus.  Cellulitis is a condition requiring medical expertise to diagnose, and the medical evidence of the presence of cellulitis consists solely of one page of a discharge summary pertaining to a hospitalization in Westside Regional Medical Center from December 3-5, 2007.  The pertinent presenting problem was noted to be "cellulitis of the left lower extremity: rule out underlying abscess."  It was noted that he had been seen by his primary physician and treated with oral antibiotics for his left lower extremity cellulitis, but his symptoms had worsened.  He was admitted for evaluation and administration of IV antibiotics.  It was noted that he underwent an open incision and drainage of an abscess.  Notably, this brief summary contains no indication of the cause of the underlying abscess.  The Board finds that further medical evidence of the circumstances surrounding the abscess and cellulitis is needed to assess the claim, but since the treatment was private, the Veteran must authorize the release of the records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

In addition, an examination must be obtained because the medical opinions obtained in April 2014 and August 2014 did not address whether cellulitis was caused or aggravated by the Veteran's foot fungus, as had been directed in the February 2014 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives); see also Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required).  Particularly since service connection for the left foot skin condition has been granted in this decision, an adequate opinion must be obtained.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Here, there is no lay or medical evidence of the presence of any disability resulting from the cellulitis.  Nevertheless, the condition must be assumed to be a present disability, for purposes of service connection, because the claim for service connection for cellulitis was received in January 2008, a short time after the hospitalization for the condition in November 2007.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  The fact that the condition may have resolved during the pendency of the appeal is essentially immaterial.  Thus, an examination to identify what, if any, disability has resulted from the cellulitis episode, and whether such disability is related to service, is still needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize the release of all records of his treatment for cellulitis, to include treatment records from T. Dixon, M.D., and the complete records of the December 2007 hospitalization in Westside Regional Medical Center, as well as records from the "primary physician" who initially treated him for cellulitis, if different from Dr. Dixon.  All attempts to procure these records should be documented in the claims file.  


2.  Then, arrange for an appropriate VA examination by a physician to determine the etiology and residuals of cellulitis of the left lower extremity, for which the Veteran was hospitalized in December 2007.  The examination should address the symptoms present throughout the course of the cellulitis, and specifically identify any current residuals of the cellulitis and underlying abscess.  Regardless of whether any residuals are currently present, an opinion must be provided as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's left lower extremity cellulitis was caused or aggravated (permanently worsened) by his now service-connected contact dermatitis and/or tinea pedis of the left foot.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


